Title: To Benjamin Franklin from James Habersham, 14 July 1764
From: Habersham, James
To: Franklin, Benjamin


Savannah in Georgia the 14th July 1764
Last Fall I made my two Sons at New Jersey College a Visit and at the Same time embraced the opportunity of paying my Respects to my Friends in Philadelphia, among whom I waited on Mrs. Franklin, but was deprived the Pleasure of seeing you, as she informed me, you were on your Way from Boston, and had met with an unlucky accident, which I hope you are perfectly recovered from. My Brother in Law Mr. Robert Bolton is the Bearer of this. He goes to visit his Native Place and his relations, after being settled here near 20 years. He has some Thoughts of setting up a Post between this and Charlestown, which, if he can meet with suitable Encouragement, must be of public Utility. To this End, He tells me, He has been advised by our Worthy Governor to get an appointment from the Post Master General, and as I suppose it may be in your Power to Constitute him Post Master of this Province, your doing it would lay me, and him under great obligations. I am sensible, I have no Pretensions to ask this Favour from the slender Acquaintance I have with you, but I will Venture to say from many Years experience, that if you should be pleased to Confer any Trust in Mr. Bolton, you will find him an honest, prudent and punctual Man. He has lately buried an excellent wife, and is left with Seven fine Children, who he has hitherto supported and brought up reputably, and as his trade has lately slackened, any additional Means of getting a little Money must greatly assist him. I need say nothing of his family connections in Pennsylvania, as they must be better Known to you than to me. You will please to excuse the Freedom, I have taken, and if in my power, I shall be pleased with an opportunity of shewing that I am with great Truth, Sir Your most obedient humble Servant
James Habersham
Please to make my respects acceptable to Mrs. Franklin.
